Klein, J.,
Testator left the residue of his estate in trust “to pay from the income or principal thereof the sum of Twenty-five Dollars ($25) per month unto my brother, Maurice V. Baily, and the sum of Fifty Dollars ($50) per month unto my brother, Jesse W. Baily; said payments to begin as *298of the day following my death and to continue monthly until the entire principal and income of my estate shall be exhausted; Provided, however, that should either of my said brothers die before the exhaustion of my estate by such payments, then the entire balance shall be utilized for the monthly payments herein provided, for my surviving brother; and should both my said brothers die prior to the exhaustion of my estate, then I give, devise and bequeath any remaining portion of my estate unto St. Joseph’s Roman Catholic Church, located on Willings Alley near Fourth Street, Philadelphia, Pennsylvania, absolutely”.
Maurice Y. Baily predeceased the testator and Jesse W. Baily, the surviving brother, claimed at the audit that he was entitled to receive $75 per month. The charity remainderman contended, on the other hand, that he was entitled only to $50 per month. The auditing judge decided in favor of the surviving brother, and we agree with this conclusion.
It is clear from the outset that testator’s two brothers were the primary objects of his bounty and that this trust was created for the express purpose of furnishing them with modest incomes after his death. It is also clear that he desired the entire principal of the fund to be used for this purpose and that the gift over to the charity was merely incidental in the event of the death of his brothers prior to the exhaustion of the fund.
The first sentence of the portion of the will which has been quoted above makes provision for a continuous income of $50 per month to testator’s brother, Jesse W. Baily, until the principal of the estate is exhausted. Testator then goes on to say:
“Provided, however, that should either of my said brothers die before the exhaustion of my estate by such payments, then the entire balance shall be utilized for the monthly payments herein provided, for my surviving brother . . .” (Italics supplied.)
*299In order to sustain the contention of the charity, we must hold that this language is surplusage and disregard it as meaningless. This we cannot do, as we must, if possible, give effect to all of the language used by testator: Hannach’s Estate, 332 Pa. 145 (1938); Moyer’s Estate, 280 Pa. 131 (1924).
The fact that the testator used the plural in referring to the monthly payments must also not be overlooked. This language could, of course, be construed broadly as referring to the aggregate payments paid to both brothers, but it could also properly be restricted to refer to the two pdyments which the two brothers were to receive each month. Had the testator intended that the payments to the deceased brother were not to be paid to the surviving brother, he could have properly used the singular and said “monthly payment”.
Furthermore, if we examine the fourth paragraph of the will, in which the testator appoints- his brother Jesse executor and trustee, we find the following language :
“I direct . . . that he receive no compensation for his services as executor and trustee other than the devises and bequests hereinbefore provided.” (Italics supplied.)
If the construction urged by the charity is adopted and the gift to Jesse is restricted to $50 per month, then the will contains but a single bequest in his favor and the use of the plural by the testator would have been erroneous. On the other hand, if we adopt the conclusions of the auditing judge, we give effect to the language actually used'by the testator, because the surviving brother becomes the beneficiary of two gifts instead of one.
It must be conceded that the language used by the testator is ambiguous and susceptible of more than one interpretation. Under these circumstances, every in-tendment favors the heirs and next of kin and due con*300sideration must be given to the fact that testator plainly regarded his brothers, and not the charity remainder-man, as the primary objects of his bounty: Wood’s Estate, 321 Pa. 164 (1936); Dobbin’s Estate, 148 Pa. Superior Ct. 177 (1942).
Admittedly, under the ordinary rule of English syntax, an adjective or a prepositional clause modifies the nearest noun rather than a remote one. This rule cannot be used, however, to override the testator’s manifest intention: Shipley’s Estate (No. 2), 337 Pa. 580 (1940). If necessary, the court may transpose a word, a phrase, or even a whole sentence, in order to effectuate the testamentary purpose. The order in which words are placed is immaterial if a different arrangement will best answer the testator’s apparent intent. See II Hunter’s Pennsylvania Orphans’ Court Commonplace Book 1427, sec. 2 (7c). In our opinion, we can best give effect to testator’s intention by transposing the phrase “for my surviving brother” to make the sentence under discussion read: “Then the entire estate shall be utilized for my surviving brother for the monthly payments herein provided.”
We therefore conclude that Jesse W. Baily, the surviving brother, is entitled to the monthly payment of $25 which the deceased brother, Maurice, would have received had he also survived, in addition to the monthly payment of $50 which is admittedly payable to him.
The exceptions are dismissed and the adjudication is confirmed absolutely.